DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal disclaimer filed on 02/02/22 has been approved.

Drawings
The drawings received on 02/19/21 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest an electrostatic discharge circuit including the limitation “wherein the first voltage is higher than the second voltage; and a voltage divider circuit operatively coupled to the first bus at the first voltage and a second bus at a ground voltage, wherein the voltage divider circuit is operatively coupled to the first single-gate-oxide ESD control circuit“ in addition to other limitations recited therein.


Claim 16 is allowed because the prior art of record fails to disclose or suggest a power switch circuit including the limitation “ wherein a first level shifter circuit operates in a first supply voltage range of the second to the third voltage and a second level shifter circuit operates in a second supply voltage range of the third voltage to the first voltage; and at least two driver buffer circuits coupled to a respective one of the at least two level shifter circuits; wherein the at least two level shifter circuits, and the at least two driver buffer circuits each comprises a plurality of single-gate-oxide devices  “ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838